Citation Nr: 1402386	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  12-18 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1. Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1964 to November 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's virtual (Virtual VA) file, reveals that several VA mental health treatment records were associated with the Veteran's virtual file in June 2012.  These records, dated July 2011 through April 2012, were not considered by the RO in its June 2012 Statement of the Case (SOC). These records are pertinent to the instant claim for an increased rating as they involve notes relating to the treatment of the Veteran's PTSD.  The Veteran has made clear that he does not waive initial consideration of this evidence by the agency of original jurisdiction (AOJ).  Thus, as a matter of law, the claim must be remanded to the AOJ for initial consideration of this pertinent evidence.   See 38 C.F.R. 20.1304(c) (2013).

Further, the Veteran argues that the December 2010 VA examination, which he underwent, no longer reflects the current severity of his service-connected PTSD.  See December 2013 Informal Hearing Presentation.  Given the Veteran's contention that his PTSD has increased in severity, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected PTSD is triggered.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records relating to the Veteran's service-connected PTSD and associate those records with the claims file.  All efforts to obtain VA treatment records should be noted within the Veteran's claims file.

2. Then, the Veteran should be scheduled for a VA psychiatric examination to determine the current severity of his PTSD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  The examiner should be asked to comment on the severity of the Veteran's PTSD, and specify the degree of occupational or social impairment due to his service-connected PTSD. Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD. A GAF score and an analysis of its meaning should be provided.

3. Then, readjudicate the Veteran's claim of entitlement to an increased initial rating for PTSD in light of evidence added to the record since the June 2012 supplemental statement of the case.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


